Civil action, to recover for medical, surgical and professional services rendered one of defendant's employees at the instance of defendant's superintendent.
From a verdict and judgment in favor of plaintiff the defendant appeals.
Defendant relies chiefly upon its demurrer to the evidence and motion for judgment as of nonsuit. Viewing the testimony in the most favorable light for the plaintiff, the accepted position on a motion of this kind, we think the trial court was justified in submitting the case to the jury, and that the verdict is warranted by the evidence. A careful perusal of the entire record leaves us with the impression that the cause has been tried substantially in agreement with the law bearing on the subject, and that the verdict and judgment should be upheld. Miller v. Cornell, ante, 550.
No error.